=-DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-21) in the reply filed on 10/27/2021 is acknowledged.
Claims 22-24 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claims. 
Election was made without traverse in the reply filed on 10/27/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 1, “RPM” is required a definition.
Regarding claim 13, “RPM” is required a definition.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1:
Step 1: Do this claim fall within a statutory category? YES. The claim recites a series of steps and, therefore, is a process. 
Step 2A prong one: Does the steps of measuring, generating, predicting, and adjusting fall within these grouping: Mathematical Concepts, Mental Processes, Certain Methods of Organizing Human Activity? YES – The steps of receiving, determining, predicting is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the 
The claim is directed to an abstract idea.
As discussed previously with respect to Step 2A Prong Two, in additional to the receiving, determining, predicting limitations that are the abstract idea, claim 1 recites: receiving water performance characteristics of the pump at a fixed RPM; determining Ketan's viscous head numbers for flow rates of the pump in water at a desired RPM using the water performance characteristics of the pump at the fixed RPM, the Ketan's viscous head numbers representing ratios of the flow rates to corresponding heads at a fixed internal resistance and at the desired RPM; determining a viscous head correlation between normalized flow rates of the pump in water at the desired RPM and normalized Ketan's viscous head numbers corresponding to the normalized flow rates using water performance 
The steps of receiving water performance characteristics of the pump at a fixed RPM; determining Ketan's viscous head numbers for flow rates of the pump in water at a desired RPM using the water performance characteristics of the pump at the fixed RPM, the Ketan's viscous head numbers representing ratios of the flow rates to corresponding heads at a fixed internal resistance and at the desired RPM; determining a viscous head correlation between normalized flow rates of the pump in water at the desired RPM and normalized Ketan's viscous head numbers corresponding to the normalized flow rates using water performance characteristics of the pump at the desired RPM; and predicting the performance of the pump in the fluid of interest at the desired RPM using the viscous head correlation as recited in claim 1, are general in nature and lack a particular implementation that would impose a meaningful limit on the judicial exception.
Claim 1 does not integrate the judicial exception into a practical application. Accordingly, claim 1 is directed to an abstract idea.

Because claim 1 is directed to an abstract idea, the additional elements of those claims, individually and in combination, to determine whether the claims provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). See 2019 Guidance, 84 Fed. Reg. at 56. In doing so, we consider whether the additional elements, individually and in an ordered combination, are well-understood, routine, and conventional. Id.; see also Alice, 573 U.S. 208 at 217. The claims do not contain any additional elements, individual or in combination, that amount to significantly more than the abstract idea. 
As we explain above, the limitation “predicting the performance of the pump in the fluid of interest at the desired RPM using the viscous head correlation” represents extra-solution activity because it is a mere nominal or tangential addition to the claim, i.e., a generic presentation of the collected and analyzed data. See Elec. Power Grp., 830 F.3d at 1354; see also SAP America, Inc. v. InvestPic, LLC, 890 F.3d at 1021 (“[Mjerely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis.”)

Claim 13 is similar to claim 1 but recites a system and a computer program product, rather than a method and the system include an interface configured to receive water performance characteristics of the pump at a fixed RPM; and a processor coupled to the interface and configured to perform the steps as claim 1 These additional elements fail to integrate the abstract idea into a practical application. These limitations are recited at a high level of generality and do not add significantly more to the judicial exception. These elements are generic computing devices that perform generic functions. Using generic computer elements to perform an abstract idea does not integrate an abstract idea into a practical application. See 2019 Guidance, 84 Fed. Reg. at 55. Moreover, “the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.” Alice, 573 U.S. at 223; see also FairWarninglP, LLCv. latric SysInc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) (citation omitted) (“[T]he use of generic computer elements like a microprocessor or user 
On the record before us, we are not persuaded that the hardware processors of claim 5 integrates the abstract idea into a practical application. Nor are we persuaded that the additional elements are anything more than well-understood, routine, and conventional so as to impart subject matter eligibility to claim 13. 
Dependent claims 1-12 and 14-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there is no additional element(s) in the dependent claims that impose any meaningful limits on practicing the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-10, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 8,417,483) in view of Zaher (US 7,094,016).
Regarding claims 1 and 13, Anderson et al. discloses a method for estimating a flow and pressure of a centrifugal pump comprising the steps of: determining a zero-flow input speed to the centrifugal pump at which output flow from the centrifugal pump IS substantially zero, and using the zero-flow input speed to calculate a fluid level in a wellbore; and determining a flow rate for the centrifugal pump operating at a selected pump speed while disposed in the wellbore for transferring fluid in the wellbore, without directly measuring the flow rate, by calculating the flow rate as a function of the selected speed and the fluid level in the wellbore (see column 4, lines 1-20; column 5, line 66 - column 6, line 7; column 7, line 61 - column 8, line 6). 
Anderson et al. fail to determining Ketan' s viscous head numbers for flow rates of a pump in water at a desired RPM using water performance characteristics of the pump at a fixed RPM, the Ketan's viscous head numbers representing ratios of the flow rates to corresponding heads at a fixed internal resistance and at the desired RPM; and determining a viscous head correlation between normalized flow rates of the pump in water at the desired RPM and 
Zaher teaches determining viscous head numbers for flow rates of a pump in water at a desired RPM using water performance characteristics of the pump at a fixed RPM, the viscous head numbers representing ratios of the flow rates to corresponding heads at a fixed internal resistance and at the desired RPM; and determining a viscous head correlation between normalized flow rates of the pump in water at the desired RPM and normalized viscous head numbers corresponding to the normalized flow rates using water performance characteristics of the pump at the desired RPM (Col.7, lines 4-30, Col.8, lines 4-53). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Zaher with the teaching of Anderson et al. in order to provide performance of a centrifugal pump running on water.
Regarding claims 2 and 14, Anderson et al. disclose calculating the water performance characteristics of the pump at the desired RPM using affinity laws and the water performance characteristics of the pump at the fixed RPM, and the water performance characteristics of the pump at the fixed RPM includes best efficiency point (BEP) water performance characteristics of the pump at the fixed 
Regarding claims 4 and 15, Anderson et al. disclose calculating a BEP flow rate of the pump in the fluid of interest at the desired RPM based on a flow rate correction factor derived from a relationship of a BEP flow rate ratio with changing RPM and viscosity and calculating a BEP head of the pump in the fluid of interest at the desired RPM based on a head correction factor derived from a relationship of a BEP head ratio and with the changing RPM and viscosity (see column 7, lines 8-18; column 8, lines 7-26: using a value of motor speed Ume, values of pump head at rated speed Hre and a pump flow rate at rated speed Qre are scaled usmg pump affinity laws to estimated values of pump head Hpe and pump flow rate Qpe, respectively and systems having pumps with pump curves that are not strictly monotonic, with a maximum occurring near the pump Best Efficiency Point (BEP), column 16, line 48 - column 17, line 12; and figure 5: a pump model (60) is used to calculate estimates of parameters including head 
Regarding claim 5, Anderson et al. disclose the flow rate correction factor for the BEP flow rate of the pump in the fluid of interest at the desired RPM is derived further from the desired RPM and a viscosity of the fluid of interest (see column 5, lines 21-40: using a calculated value of the flow rate at rated speed of a pump under current operating conditions and an instantaneous value of motor speed to obtain pump efficiency and minimum required suction head pressure).
Regarding claim 6, Anderson et al. disclose the head correction factor for the BEP head of the pump in the fluid of interest at the desired RPM is derived further from the desired RPM and a viscosity of the fluid of interest (see column 5, lines 21-40: using a calculated value of the flow rate at rated speed of a pump under current operating conditions and an instantaneous value of motor speed to obtain pump efficiency and minimum required suction head pressure).
Regarding claim 7, Anderson et al. disclose defining a desired flow rate, the desired RPM, the fluid of interest, and a desired stage of the pump based on a viscous application at which the pump will be used (see column 16, line 48 - column 17, line 12; and figure 5: a pump model (60) is used to calculate estimates of parameters including head pressure Hpe, fluid flow Qpe, minimum required 
Regarding claim 8, Anderson et al. disclose the determining the viscous head correlation includes determining the normalized flow rates of the pump in water at the desired RPM by normalizing the flow rates of the pump in the water at the desired RPM using a reference flow rate of the pump in the water at the desired RPM (see column 7, line 61 - column 8, line 6: a flow rate may be determined for a centrifugal pump operating at a selected pump speed while disposed in a wellbore for transferring fluid in the wellbore, without directly measuring the flow rate, by calculating the flow rate as a function of the selected speed and a fluid level in the wellbore ).
Regarding claim 9, Zaher teaches determining the normalized Ketan's viscous head numbers by normalizing the Ketan's viscous head numbers using a Ketan's viscous head number corresponding to the reference flow rate of the pump in the water at the desired RPM (Col.7, lines 4-30, Col.8, lines 4-53). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Zaher with the teaching of Anderson et al. in order to provide performance of a centrifugal pump running on water.

Regarding claim 12, Anderson et al. disclose changing a size of the pump based on the performance of the pump in the fluid of interest at the desired RPM (see column 13, lines 1-13; and figure 5: flow and pressure parameters can be used to control an operation of a pump (32) to optimize the operation of the system).
Regarding claim 16, Anderson et al. disclose calculate a specific speed of the pump at a desired stage using BEP water performance characteristics of the pump at the fixed RPM (see column 7, line 61 - column 8, line 6: a flow rate may be determined for a centrifugal pump operating at a selected pump speed while 
Regarding claim 17, Anderson et al. disclose determine the normalized flow rates of the pump in water at the desired RPM by normalizing the flow rates of the pump in the water at the desired RPM using a reference flow rate of the pump in the water at the desired RPM (see column 7, lines 8-18: using an affinity law for calculating a zero-flow pump differential pressure at a zero-flow input speed, and using the zero-flow pump differential pressure for calculating the fluid level in the wellbore). 
Regarding claim 18, Zaher teaches determining the normalized Ketan's viscous head numbers by normalizing the Ketan's viscous head numbers using a Ketan's viscous head number corresponding to the reference flow rate of the pump in the water at the desired RPM (Col.7, lines 4-30, Col.8, lines 4-53). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Zaher with the teaching of Anderson et al. in order to provide performance of a centrifugal pump running on water.

Regarding claim 20, Anderson et al. disclose the performance of the pump is predicted by calculating a head of the pump in the fluid of interest at a desired flow rate and at the desired RPM using the viscous head correlation, a BEP flow rate of the pump in the fluid of interest at the desired RPM, a BEP head of the pump in the fluid of interest at the desired RPM, and a normalized BEP flow rate of the pump in the fluid of interest at the desired RPM (see column 16, line 48 - column 17, line 12; and figure 5: a pump model (60) is used to calculate estimates of parameters including head pressure Hpe, fluid flow Qpe, minimum required suction head pressure Hse, pump mechanical input power limit Ple, and pump efficiency Epe).
Allowable Subject Matter
Claims 3, 11, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all 
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, none of the prior art of record teaches or suggests wherein the water performance characteristics of the pump at the desired RPM are calculated by using: a flow rate at the desired RPM=Flow at the fixed RPM*(the desired RPM/the fixed RPM); a head at the desired RPM=a head at the fixed RPM*(the desired RPM/the fixed RPM)^2; and a BHP at the desired RPM=a BHP at the fixed RPM*(the desired RPM/the fixed RPM)^3. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Regarding claims 11 and 21, none of the prior art of record teaches or suggests wherein the calculating the head of pump in the fluid of interest at the desired flow rate and at the desired RPM includes: calculating the normalized BEP flow rate of the pump in the fluid of interest at the desired RPM based on the desired flow rate and the BEP flow rate of the pump in the fluid of interest at the desired RPM; calculating a normalized Ketan's viscous head number 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN H LE/Primary Examiner, Art Unit 2862